         Case 1:20-cv-02444-CCC Document 6 Filed 04/12/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MEL HARTMAN,                                 :   CIVIL ACTION NO. 1:20-CV-2444
                                             :
                    Plaintiff                :   (Judge Conner)
                                             :
             v.                              :
                                             :
SCOTT E. ALBERT,                             :
                                             :
                    Defendant                :

                                        ORDER

      AND NOW, this 12th day of April, 2021, upon consideration of the report

(Doc. 5) of Magistrate Judge Joseph F. Saporito, Jr., recommending that the court

dismiss plaintiff’s complaint for failing to pay the requisite filing fees despite having

been ordered by the court to do so, and it appearing that plaintiff has not objected

to the report, see FED. R. CIV. P. 72(b)(2), and the court noting that failure of a party

to timely object to a magistrate judge’s conclusions “may result in forfeiture of de

novo review at the district court level,” Nara v. Frank, 488 F.3d 187, 194 (3d Cir.

2007) (citing Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987)), but that, as

a matter of good practice, a district court should afford “reasoned consideration” to

the uncontested portions of the report, E.E.O.C. v. City of Long Branch, 866 F.3d 93,

100 (3d Cir. 2017) (quoting Henderson, 812 F.2d at 879), in order to “satisfy itself that

there is no clear error on the face of the record,” FED. R. CIV. P. 72(b), advisory

committee notes, and, following an independent review of the record, the court
           Case 1:20-cv-02444-CCC Document 6 Filed 04/12/21 Page 2 of 2




agreeing with Judge Saporito’s analysis and recommendation, and concluding that

there is no clear error on the face of the record, it is hereby ORDERED that:

      1.      Magistrate Judge Saporito’s report (Doc. 5) is ADOPTED.

      2.      Plaintiff’s complaint (Doc. 1) is DISMISSED without prejudice for
              failure to pay the requisite filing and administrative fees.

      3.      The Clerk of Court shall CLOSE this case.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania
